Citation Nr: 1047885	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to March 16, 2005 for 
a grant of nonservice connected disability pension benefits.

2.  Entitlement to an effective date prior to November 29, 2005 
for the grant of a total disability rating for compensation based 
upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from November 1968 
to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which granted entitlement to 
nonservice connected pension benefits effective March 16, 2005.  
A February 2007 rating decision granted service connection for a 
variety of medical disabilities including:  diabetes mellitus, 
hypertensive arteriosclerotic heart disease, peripheral 
neuropathy of the extremities and erectile dysfunction.  
Ultimately, a June 2007 rating decision granted TDIU based upon 
the service-connected disabilities and assigned an effective date 
of November 29, 2005.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for nonservice connected 
pension benefits in an August 1972 rating decision; he was 
notified of this decision that same month, but he did not file an 
appeal.

2.  The Veteran submitted a claim to reopen his claim for 
nonservice connected pension benefits which was received at the 
RO on January 6, 2004.  

3.  The Veteran filed a claim for service connection for diabetes 
mellitus, hypertension, and heart disease which was received by 
VA on August 24, 2006.  This letter also asserted that these 
disabilities prevented him from pursuing substantial gainful 
employment.  

4.  The earliest document in the claims file that may be accepted 
as a claim for service connection for diabetes mellitus is the 
letter from the Veteran which was received on August 24, 2006 

5.  A Compensation and Pension examination conducted on November 
29, 2005 is the earliest date upon which it became factually 
ascertainable that the Veteran met the requirements for TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 6, 2004 for the 
grant of nonservice connected pension benefits have been met. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(b), 3.159, 3.400(b) (2010).

2.  The criteria for an effective date earlier than November 29, 
2005 for the grant of TDIU have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(b), 3.159, 3.400, 3.816 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Generally, VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In cases 
where benefits have been granted, initial disability ratings 
assigned, and effective dates have been assigned, the typical 
claim for service connection or nonservice connected pension 
benefits has been more than substantiated, it has been proven, 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  
Accordingly, as the Veteran's claims for earlier effective dates 
were appealed directly from the initial ratings assigned, no 
further action under section 5103(a) is required.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).


II.  Nonservice Connected Pension Benefits

The RO denied the Veteran's claim for nonservice connected 
pension benefits in an August 1972 rating decision; he was 
notified of this decision that same month, but he did not file an 
appeal.

The Veteran submitted a letter which was a claim to reopen his 
claim for nonservice connected pension benefits that was received 
at the RO on January 6, 2004.

The RO denied the reopening of the Veteran's claim for nonservice 
connected pension benefits by a letter dated April 26, 2004.  

In July 2004, the Veteran submitted a letter with attached 
private medical records.  He stated "I believed that medical 
documents will strengthened my claim thus, I request a VA OPC 
examination."  In August 2004, the Veteran submitted a second 
letter which specifically referred to "nonservice connected 
benefits."  Attached to this letter was a statement from a 
private physician that indicated that the Veteran had diagnoses 
of various disabilities including hypertension and diabetes 
mellitus.  The August 2004 letter, when viewed with respect to 
statements referring to nonservice connected benefits and the 
attached medical evidence, can be viewed as a timely notice of 
disagreement with the April 26, 2004 rating action which denied 
entitlement to pension benefits.  

In September 2004, the Veteran submitted another letter with 
additional medical evidence.  This letter also specifically 
referred to the claim for "nonservice connected disability."  

The RO issued a rating decision dated February 2005 which denied 
entitlement to nonservice connected pension benefits.  In March 
2005, the Veteran submitted another letter with additional 
medical records.  Again, this letter can be construed as a timely 
notice of disagreement.  

In April 2005, the RO issued another rating decision which denied 
entitlement to nonservice connected pension benefits.  The 
Veteran responded to this rating action with a letter dated 
November 2005.  

Ultimately, the RO granted entitlement to nonservice connected 
pension benefits in a February 2006 rating decision.  The RO set 
the effective date as being March 16, 2005, the date of receipt 
of the Veteran's letter which responded to the February 2005 
rating decision.  The reasoning of the RO was that was the date 
that "entitlement arose."  That is, the March 16, 2005 receipt 
of the letter and attached medical evidence was the date that the 
medical evidence indicated that the Veteran's "disabilities were 
already at a level compensable to warrant a schedular grant for 
entitlement to nonservice connected pension benefits."  

Except as otherwise provided, the effective date of an evaluation 
and award of pension based on a claim reopened after final 
disallowance, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  For disability pension claims, an award 
of disability pension may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400 (b)(1).  However for 
disability pension claims received on or after October 1, 1984, 
the effective date is the date of claim.  38 C.F.R. § 3.400 
(b)(1)(ii)(A).  There are exceptions provided at 38 C.F.R. § 
3.400 (b)(1)(ii)(B) which permit retroactive award of pension 
benefits if the Veteran's disabilities incapacitated him and 
prevented him from filing a timely claim for pension benefits.  
However, the evidence of record does not reveal that the 
disabilities upon which nonservice connected pension benefits 
were granted resulted in any incapacity which prevented him from 
filing his claim.

The evidence supports that assignment January 6, 2004 as the 
effective date for the grant of nonservice connected pension 
benefits.  The Veteran's reopened claim for nonservice connected 
pension benefits was received by the RO on that date.  While the 
RO initially denied the claim to reopen, the Veteran continued to 
submit letters and evidence which can be construed as timely to 
keep the Veteran's claim pending from this original date of 
claim.  January 6, 2004 is the date of claim.  The evidence of 
record supports the conclusion that the disabilities upon which 
the grant of nonservice connected pension benefits were present 
at that time.  Accordingly, the regulations require the 
assignment of an effective date of January 6, 2004.

III.  TDIU

The Veteran claims entitlement to an earlier effective date for a 
grant of TDIU.  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Marginal employment shall not be 
considered substantially gainful employment. 38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of 
disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age. 38 
C.F.R. § 3.341(a).

In a February 2006 rating decision, the RO granted entitlement to 
nonservice connected pension benefits.  The disabilities upon 
which the pension benefits were deemed warranted included, among 
many others, benign prostatic hypertrophy, diabetes mellitus, 
hypertensive arteriosclerotic heart disease, and peripheral 
neuropathy of all the extremities.  In reply to the rating action 
granting nonservice connected pension benefits, the Veteran 
submitted a letter which was received at the RO on August 24, 
2006.  In this letter the Veteran specifically referenced the 
four disabilities indicated above and asserted that he warranted 
service connection for them and that they prevented him from 
employment; the latter assertion is a TDIU claim.  

The Veteran filed a claim for service connection for diabetes 
mellitus, hypertension, and heart disease which was received by 
VA on August 24, 2006.  This letter also asserted that these 
disabilities prevented him from pursuing substantial gainful 
employment.  

The Veteran served on active duty from November 1968 to July 
1969.  The evidence reveals that he served in the Republic of 
Vietnam during the requisite period of time to be presumed to 
have been exposed to Agent Orange during active service.  
38 U.S.C.A. §  1116(f).  Accordingly, a February 2007 rating 
decision granted service connection for type 2 diabetes mellitus 
on the presumptive basis of exposure to Agent Orange was granted 
pursuant to 38 C.F.R. § 3.309(e) (2010).  Service connection was 
also established for heart disease, peripheral neuropathy of all 
extremities and erectile dysfunction as all of these disabilities 
were found to be secondary to the service-connected diabetes 
mellitus.  

The February 2007 rating decision assigned an effective date of 
August 24, 2005 for service connection for these disabilities.  
The RO accepted VA treatment records, showing treatment for 
diabetes mellitus, dated a year prior to the August 24, 2006 
letter from the Veteran as being informal claims for service 
connection and set August 24 2005 as the date of claim for 
service connection.  See, 38 C.F.R. § 3.157.  

A June 2007 rating decision granted an increased disability 
rating of 60 percent for the Veteran's service-connected heart 
disease and granted entitlement to TDIU.  The effective date of 
both the increased disability rating and TDIU were set at 
November 29, 2005, which was the date of the Veteran's most 
recent Compensation and Pension examination.  The RO found that 
the evidence provided by this examination was the earliest date 
that it was factually ascertainable that the Veteran met the 
schedular requirements for a 60 percent rating for heart disease 
and the schedular criteria for TDIU.  The effective date of an 
award of increased compensation shall be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§  
3.340, 3.400 (o), 4.16(a).

The Veteran's service-connected disabilities all stem from the 
grant of service connection for type 2 diabetes mellitus based 
upon a presumptive Agent Orange exposure during active service in 
Vietnam.  The disabilities resulting in unemployability are his 
diabetes mellitus and all the secondary disabilities including 
heart disease and peripheral neuropathy.  The Veteran does not 
specifically take issue with the disability ratings assigned for 
the individual disabilities for which service connection has been 
granted.  His entire claim for an earlier effective date for a 
grant of TDIU is his belief that he warrants an effective date 
for service connection for type 2 diabetes mellitus based upon 
his status as a "Nehmer class member."

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim,  or a 
claimed reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Decisions of the United States District Court for the Northern 
District of California in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) and the Ninth 
Circuit Court of Appeals in Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002) involve the 
designation of an effective date for disability compensation in 
cases involving herbicide exposure.

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who has a 
covered herbicide disease.  Covered herbicide diseases include 
Type 2 Diabetes.  See 38 C.F.R. § 3.381(b).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied compensation 
for the same covered herbicide disease.

(2)  If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.

38 C.F.R. § 3.816 (c).

The regulation which added diabetes mellitus as a disease 
presumptively due to in- service exposure to herbicides is May 8, 
2001.  See Liesegang v. Secretary of Veterans Affairs, 312 F.3d 
1368 (Fed. Cir. 2002).

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing compensation 
claims, as indicating an intent to apply for 
compensation for the covered herbicide disability; or  
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably may 
be construed as the same covered herbicide disease 
for which compensation has been awarded.  38 C.F.R. § 
3.816 (c)(2).

If the class member's claim referred to in paragraph (c)(1) or 
(c)(2) of this section was received within one year from the date 
of the class member's separation from service, the effective date 
of the award shall be the day following the date of the class 
member's separation from active service.  38 C.F.R. § 3.816 (c) 
(3).

If the requirements of paragraph (c)(1) or (c)(2) of this section 
are not met, the effective date of the award shall be determined 
in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c) (4).

The Veteran asserts that he meets the requirements of 38 C.F.R. § 
3.816 to warrant an earlier effective date for a grant of service 
connection for type 2 diabetes mellitus, and thus a grant of 
TDIU.  Simply put, he does not.  The Veteran did serve in Vietnam 
and he does have type 2 diabetes mellitus.  Accordingly, he is a 
Nehmer class member under 38 C.F.R. § 3.816 (b)(1)(i).  However, 
he did not have a claim for service connection for his type 2 
diabetes mellitus denied between September 25, 1985 and May 3, 
1989, nor did he have any such claim for service connection for 
type 2 diabetes mellitus pending at any point before this.  See, 
38 C.F.R. § 3.816 (c).  

Review of the evidence of record reveals that the Veteran filed a 
claim for service connection for motion sickness and chronic 
dizziness in May 1972.  In June 1972, an RO rating decision 
denied service connection for defective vision and motion 
sickness.  There is nothing of record which can be construed as 
being a claim on the Veteran's behalf for service connection for 
diabetes mellitus prior to May 3, 1989.  

VA never denied a claim of service connection for diabetes 
mellitus from the appellant between September 25, 1985 and May 3, 
1989.  Thus, an earlier effective date is not warranted under 38 
C.F.R. § 3.816(c)(1). Additionally, there is no evidence that the 
appellant filed a claim for entitlement to service connection for 
diabetes mellitus within one year after his separation from 
service in June 1969, 38 C.F.R. § 3.816 (c)(3) is, likewise, 
inapplicable to the appellant's claim.  Finally, the appellant 
first filed a claim of entitlement for service connection for 
diabetes mellitus on August 24, 2006.  This is clearly not 
between May 3, 1989 and May 8, 2001, the effective date for the 
regulation which added diabetes mellitus as a disease 
presumptively due to in-service exposure to herbicides.  Thus, 38 
C.F.R. § 3.816 (c)(2) is not applicable.

Because these requirements have not been met, 38 C.F.R. § 3.816 
provides that the effective date of the award of service 
connection for diabetes mellitus and the resulting TDIU be 
determined in accordance with §§ 3.114 and 3.400. 38 C.F.R. § 
3.114 pertains to effective dates based on liberalizing 
legislation.  That regulation stipulates that if a claim for 
benefits is filed or reviewed by VA more than one year after the 
issuance of the liberalizing law, the evidence of record must 
show that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing law 
or VA issue and that such eligibility existed continuously from 
that date to the date of claim or administrative determination of 
entitlement.

Here, the effective date of the regulation which added diabetes 
mellitus as a disease presumptively due to in-service exposure to 
herbicides is May 8, 2001.  There is some evidence of record 
indicating that the Veteran was diagnosed with diabetes mellitus 
in 1998.  His service in Vietnam and presumptive herbicide 
exposure is not in dispute.  Thus, the evidence shows that the 
appellant met all eligibility criteria for service connection for 
diabetes mellitus as of May 8, 2001, the effective date of the 
liberalizing law.  However, he did not file a claim for service 
connection for diabetes mellitus until August 24, 2006, more than 
a year after the date of the liberalizing legislation.  Pursuant 
to 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the request 
of the claimant more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of receipt of such request.  Accordingly, 
the earliest effective date potentially available by law for the 
grant of service connection for diabetes mellitus is August 24, 
2005, the effective date of service connection for diabetes 
mellitus.

However, the earliest date upon which it became factually 
ascertainable that the Veteran met the requirements for TDIU was 
November 29, 2005, the date of the VA Compensation and Pension 
examination.  Accordingly, that is the proper effective date for 
the assignment of TDIU.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§  
3.340, 3.400 (o), 4.16(a).

The Board can identify no communication from the appellant which 
may be considered to be a claim of entitlement to service 
connection for diabetes mellitus prior to the date the claim was 
received on August 24, 2006.  See Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].

To some extent, the appellant appears to be raising an argument 
couched in equity, in that he contends he suffered from diabetes 
mellitus long before he filed his service connection claim, and 
he should be compensated therefor.  The Board is bound by the law 
and is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter 
how compelling, can create a right to payment of the United 
States Treasury which has not been provided for by Congress."  
See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992).

November 29, 2005 is the proper effective date for the assignment 
of TDIU. The preponderance of the evidence is against the claim 
for an earlier effective date; there is no doubt to be resolved; 
and an earlier effective date is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).











ORDER

An effective date of January 6, 2004 for nonservice connected 
disability pension benefits is granted.  

An effective date earlier than date prior to November 29, 2005 
for the grant of TDIU is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


